EXHIBIT 10.30

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this      day of
                , 20    , by and between Kohl’s Department Stores, Inc.
(“Company”) and «Name» (“Employee”).

 

RECITALS

 

The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions set forth herein.

 

The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (“Parties”), the Parties agree as follows:

 

ARTICLE I

EMPLOYMENT

 

1.1 Term of Employment. The Company employs Employee, and Employee accepts
employment by the Company, for the              (    ) year period commencing on
                , 20     and ending on                 , 20     (“Initial
Term”), subject to earlier termination as hereinafter set forth in Article IV,
below. This Agreement shall be automatically extended for successive
             (    ) year periods (collectively, “Renewal Terms”; individually,
“Renewal Term”) unless, at least              (    ) months prior to the
expiration of the Initial Term or the then current Renewal Term, either party
provides the other with a written notice of intention not to renew, in which
case this Agreement shall terminate as of the end of the Initial Term or said
Renewal Term, as applicable. If this Agreement is extended, the terms of this
Agreement during such Renewal Term shall be the same as the terms in effect
immediately prior to such extension (including the early termination provisions
set forth in Article IV, below), subject to any such changes or modifications as
mutually may be agreed between the Parties as evidenced in a written instrument
signed by both the Company and Employee. If Employee’s employment is terminated
for any reason specified in Section 4.1, below, after either party has provided
a notice of non-renewal under this Section 1.1, such termination will be treated
as a termination under the applicable provision of Section 4.1 and not as a
termination due to non-renewal under this Section 1.1.

 

1.2 Position and Duties. Employee shall be employed in the position of «Title»,
and shall be subject to the authority of, and shall report to, the Company’s
Chief Executive Officer (“CEO”) and/or Board of Directors (“Board”). Employee’s
duties and responsibilities shall include all those customarily attendant to the
position of «Title» and such other duties and responsibilities as may be
assigned from time to time by the Company’s CEO and/or Board. Employee shall
devote



--------------------------------------------------------------------------------

Employee’s entire business time, attention and energies exclusively to the
business interests of the Company while employed by the Company except as
otherwise specifically approved in writing by the Company’s CEO and/or Board.
During the Initial Term and any Renewal Term, Employee may not participate on
the board of directors or any similar governing body of any for-profit entity
other than the Company, unless first approved in writing by the Company’s Board.

 

ARTICLE II

COMPENSATION AND OTHER BENEFITS

 

2.1 Base Salary. The Company shall pay Employee an annual base salary as
described in Exhibit A (a copy of which is attached hereto and incorporated
herein), payable in accordance with the normal payroll practices and schedule of
the Company (“Base Salary”). The Base Salary shall be subject to adjustment from
time to time as determined by the Board.

 

2.2 Benefit Plans and Fringe Benefits. During the Initial Term or any Renewal
Term, Employee will be eligible to participate in the plans, programs and
policies, including without limitation group medical insurance, fringe benefits,
paid vacation, expense reimbursement and incentive pay plans, which the Company
makes available to senior executives of the Company in accordance with the
eligibility requirements, terms and conditions of such plans, programs and
policies in effect from time to time. Employee acknowledges and agrees that the
Company may amend, modify or terminate any of such plans, programs and policies
at any time at its discretion.

 

2.3 Equity Plans or Programs. During the Initial Term or any Renewal Term,
Employee may be eligible to participate in stock option, phantom stock,
restricted stock or other similar equity-incentive plans or programs which the
Company may establish from time to time. The terms of any such plans or
programs, and Employee’s eligibility to participate in them, shall be
established by the Board at its sole discretion. Employee acknowledges and
agrees that the Company may amend, modify or terminate any of such plans or
programs at any time at its discretion.

 

ARTICLE III

RESTRICTED STOCK

 

Upon execution of this Agreement and the Restricted Stock Agreement of even date
herewith between Employee and the Company (a copy of which is attached hereto as
Exhibit B and incorporated herein), Employee will be granted restricted stock of
the Company pursuant to the terms of such Restricted Stock Agreement. Employee
understands and acknowledges that his/her rights and obligations regarding the
restricted stock granted to him/her under this Agreement are governed by the
Restricted Stock Agreement executed herewith.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

 

4.1 Right to Terminate; Automatic Termination.

 

(a) Termination Without Cause. Subject to Section 4.2, below, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time and for any reason.

 

(b) Termination For Cause. Subject to Section 4.2, below, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Cause (defined below) by giving notice to Employee
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the Company may designate. “Cause”
shall mean any of the following: (i) Employee’s willful failure to substantially
perform Employee’s duties after a written demand for substantial performance is
delivered to Employee that specifically identifies the manner in which the
Company believes that Employee has not substantially performed his/her duties,
and Employee has failed to demonstrate substantial efforts to resume substantial
performance of Employee’s duties on a continuous basis within thirty (30)
calendar days after receiving such demand; provided, however, that failure to
meet sales or financial performance objectives, by itself, will not constitute
“Cause”; (ii) Employee’s willful violation of a material provision of “Kohl’s
Ethical Standards and Responsibilities” which is materially injurious to the
Company, monetarily or otherwise; (iii) any dishonest or fraudulent conduct
which results, or is intended to result, in gain to Employee or Employee’s
personal enrichment at the expense of the Company; (iv) any material breach of
this Agreement by Employee after a written notice of such breach is delivered to
Employee that specifically identifies the manner in which the Company believes
that Employee has breached this Agreement, and Employee has failed to cure such
breach within thirty (30) calendar days after receiving such demand; provided,
however, that no cure period shall be required for breaches of Articles V, VI or
VIII, below, of this Agreement; or (v) conviction of Employee, after all
applicable rights of appeal have been exhausted or waived, of any crime that
materially discredits the Company or is materially detrimental to the Company’s
reputation or goodwill. The term “willful” as used in this Article IV means any
act or omission committed in bad faith or without a reasonable belief that the
act or omission was in the best interest of the Company.

 

(c) Termination for Good Reason. Subject to Section 4.2, below, Employee may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Good Reason (defined below) by giving notice to the
Company stating the basis for such termination, effective immediately upon
giving such notice. “Good Reason” shall mean any of the following: (i) a
significant reduction in the Employee’s status, title, position,
responsibilities or Base Salary; (ii) any material breach by the Company of this
Agreement; (iii) any purported termination of the Employee’s employment for
Cause which does not comply with the terms of this Agreement; or (iv) a
mandatory relocation of Employee’s employment with the Company from the area,
except for travel reasonably required in the performance of Employee’s duties
and responsibilities; provided, however, that no termination shall be for Good
Reason until the Employee has provided the Company with written notice of the
conduct alleged to have caused Good Reason and at least thirty (30) calendar
days have elapsed and the Company has failed to demonstrate substantial efforts
to cure any such alleged conduct after the Company’s receipt of such written
notice from Employee.

 

3



--------------------------------------------------------------------------------

(d) Termination by Death or Disability. Subject to Section 4.2, below,
Employee’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Employee’s death or a determination of Disability of Employee.
For purposes of this Agreement, “Disability” means the inability of Employee,
due to a physical or mental impairment, to perform the essential functions of
Employee’s job with the Company, with or without a reasonable accommodation and
such inability has or is reasonably anticipated to continue for a period in
excess of one hundred eighty (180) calendar days. A determination of Disability
shall be made by the Company, which may, at its sole discretion, consult with a
physician or physicians satisfactory to the Company, and Employee shall
cooperate with any efforts to make such determination. Any such determination
shall be conclusive and binding on the parties. Any determination of Disability
under this Section 4.1(d) is not intended to alter any benefits any party may be
entitled to receive under any disability insurance policy carried by either the
Company or Employee with respect to Employee, which benefits shall be governed
solely by the terms of any such insurance policy.

 

(e) Termination by Resignation. Subject to Section 4.2, below, Employee’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Employee’s provision of written notice
to the Company of Employee’s resignation from employment with the Company or at
such other time as may be mutually agreed between the Parties following the
provision of such notice.

 

4.2 Rights Upon Termination.

 

(a) Termination By Company for Cause, By Employee Other Than For Good Reason or
By Employee’s Non-Renewal. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(b), above, by Employee pursuant to Section 4.1(e),
above, or due to non-renewal by Employee pursuant to Section 1.1, above,
Employee shall have no further rights against the Company hereunder, except for
the right to receive (i) any unpaid Base Salary with respect to the period prior
to the effective date of termination together with payment of any vacation that
Employee has accrued but not used through the date of termination (collectively
“Final Pay”); (ii) reimbursement of expenses to which Employee is entitled under
Section 2.2, above (“Final Expenses”); and (iii) Employee’s unpaid bonus, if
any, attributable to any complete fiscal year of the Company ended before the
date of termination. Any such bonus payment shall be made at the same time as
any such bonus is paid to other similarly situated executives of the Company.
Furthermore, under this Section 4.2(a), vesting of any Company stock options
granted to Employee ceases on the date of termination, and any unvested stock
options lapse and are forfeited immediately upon termination. If Employee’s
employment is terminated by Employee pursuant to Section 4.1(e), above, Employee
shall also be eligible to receive a Severance Payment (defined below), the
payment of which is contingent upon Employee’s execution of a written release
agreement (in a form satisfactory to the Company) containing, among other
things, a general release of claims against the Company. For purposes of this
Section 4.2(a), “Severance Payment” means payment of          percent (        )
of Employee’s Base Salary, payable for              (    )                 
following the effective date of termination pursuant to the normal payroll
practices and schedule of the Company. The amount of such Severance Payment
shall be reduced by any compensation received by Employee during the remainder
of the Initial Term or the then current Renewal Term, as applicable, and
Employee agrees to reimburse the Company for the amount of such reduction.

 

4



--------------------------------------------------------------------------------

Employee acknowledges and agrees that he/she has an obligation to use his/her
reasonable efforts to secure other employment and that his/her failure to do so,
as determined at the sole discretion of the Board, is a breach of this Agreement
subject to Section 9.6, below.

 

(b) Termination By Company’s Non-Renewal or Due to Employee’s Death. If
Employee’s employment is terminated due to non-renewal by the Company pursuant
to Section 1.1, above, or due to Employee’s death pursuant to Section 4.1(d),
above, Employee shall have no further rights against the Company hereunder,
except for the right to receive (i) Final Pay; (ii) Final Expenses; and (iii)
Employee’s unpaid bonus, if any, attributable to any complete fiscal year of the
Company ended before the date of termination plus a share of any bonus
attributable to the fiscal year of the Company during which the date of
termination occurs (pro-rated, as determined by the Company, for the portion of
the fiscal year prior to the date of termination). Any such bonus payments shall
be made at the same time as any such bonuses are paid to other similarly
situated executives of the Company. Furthermore, under this Section 4.2(b),
vesting of any Company stock options granted to Employee prior to the date of
termination shall continue as scheduled until March 31 of the calendar year in
which the term of this Agreement expires, after which such vesting ceases, and
any unvested stock options lapse and are forfeited; provided, however, that if
Employee’s termination is due to Employee’s death, all Company stock options
granted to Employee immediately vest upon the date of Employee’s death.

 

(c) Termination Due to Disability. If Employee’s employment is terminated due to
Employee’s Disability pursuant to Section 4.1(d), above, Employee shall have no
further rights against the Company hereunder, except for the right to receive
(i) Final Pay; (ii) a Severance Payment (defined below), the payment of which is
contingent upon Employee’s execution of a written release agreement (in a form
satisfactory to the Company) containing, among other things, a general release
of claims against the Company; (iii) Final Expenses; and (iv) Employee’s unpaid
bonus, if any, attributable to any complete fiscal year of the Company ended
before the date of termination plus a share of any bonus attributable to the
fiscal year of the Company during which the date of termination occurs
(pro-rated, as determined by the Company, for the portion of the fiscal year
prior to the date of termination). Any such bonus payments shall be made at the
same time as any such bonuses are paid to other similarly situated executives of
the Company. For purposes of this Section 4.2(c), “Severance Payment” means
             (_) months of Base Salary, payable in equal installments during the
             (_) month period following Employee’s exhaustion of any short-term
disability benefits provided by the Company, in accordance with the normal
payroll practices and schedule of the Company. The amount of such Severance
Payment shall be reduced by any compensation (including any payments received by
Employee under any disability plans, programs or policies offered by the
Company) received by Employee during the six (6) month period following the date
of termination, and Employee agrees to reimburse the Company for the amount of
any such reduction. Employee acknowledges and agrees that, upon the cessation,
if any, of such Disability, he/she has an obligation to use his/her reasonable
efforts to secure other employment and that his/her failure to do so, as
determined at the sole discretion of the Board, is a breach of this Agreement
subject to Section 9.6, below. Furthermore, under this Section 4.2(c), vesting
of any Company stock options granted to Employee ceases on the date of
termination, and any unvested stock options lapse and are forfeited immediately
upon termination.

 

5



--------------------------------------------------------------------------------

(d) Termination By Company Without Cause or By Employee for Good Reason.

 

i. No Change of Control. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(a), above, or by the Employee pursuant to Section
4.1(c), above, and such termination does not occur within one (1) year after the
occurrence of a Change of Control (defined below), Employee shall have no
further rights against the Company hereunder, except for the right to receive
(A) Final Pay; (B) a Severance Payment (defined below), the payment of which is
contingent upon Employee’s execution of a written release agreement (in a form
satisfactory to the Company) containing, among other things, a general release
of claims against the Company; (C) Final Expenses; (D) Employee’s unpaid bonus,
if any, attributable to any complete fiscal year of the Company ended before the
date of termination plus a share of any bonus attributable to the fiscal year of
the Company during which the date of termination occurs (pro-rated, as
determined by the Company, for the portion of the fiscal year prior to the date
of termination); provided, however, that such bonus payments shall be made at
the same time as any such bonuses are paid to other similarly situated
executives of the Company; (E) outplacement services from an outplacement
service company of the Company’s choosing at a cost not to exceed Twenty
Thousand and no/100 Dollars ($20,000.00), payable directly to such outplacement
service company (“Outplacement Services”); and (F) Health Insurance Continuation
(defined below). For purposes of this Section 4.2(d)(i), “Severance Payment”
means payment of Employee’s Base Salary for
                                         pursuant to the normal payroll
practices and schedule of the Company. The amount of such Severance Payment
shall be reduced by any compensation received by Employee during the remainder
of the Initial Term or the then current Renewal Term, as applicable, and
Employee agrees to reimburse the Company for the amount of any such deduction.
Furthermore, under this Section 4.2(d)(i), vesting of any Company stock options
granted to Employee prior to the date of termination shall continue as scheduled
until March 31 of the calendar year in which the term of this Agreement expires,
after which such vesting ceases, and any unvested stock options lapse and are
forfeited.

 

ii. Change of Control. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(a), above, or by the Employee pursuant to Section
4.1(c), above, and such termination occurs within one (1) year after the
occurrence of a Change of Control (defined below), Employee shall have no
further rights against the Company hereunder, except for the right to receive,
(A) Final Pay; (B) a Severance Payment (defined below), the payment of which is
contingent upon Employee’s execution of a written release agreement (in a form
satisfactory to the Company) containing, among other things, a general release
of claims against the Company, (C) Final Expenses; (D) Employee’s unpaid bonus,
if any, attributable to any complete fiscal year of the Company ended before the
date of termination plus a share of any bonus attributable to the fiscal year of
the Company during which the date of termination occurs (pro-rated, as
determined by the Company, for the portion

 

6



--------------------------------------------------------------------------------

of the fiscal year prior to the date of termination); provided, however, that
such bonus payments shall be made at the same time as any such bonuses are paid
to other similarly situated executives of the Company; and (E) Outplacement
Services. For purposes of this Section 4.2(d)(ii), “Severance Payment” means an
amount equal to the sum of (x) Employee’s Base Salary for the period of time
equal to the longer of the remainder of the then current term of this Agreement
or                                          (“Severance Period”) plus (y) an
amount equal to the average (calculated at the sole discretion of the Company)
of the three (3) most recent annual incentive compensation plan payments, if
any, paid to Employee prior to the effective date of termination multiplied
times the number of incentive plan payments Employee would have received during
the remainder of the then current term of this Agreement. Furthermore, under
this Section 4.2(d)(ii), vesting of any Company stock options granted to
Employee prior to termination shall occur immediately upon the date of
termination.

 

iii. Definition – Change of Control. “Change of Control” means the occurrence of
(1) the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)), other than the Company, a subsidiary
of the Company or any employee benefit plan or plans sponsored by the Company or
any subsidiary of the Company, directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of thirty-three percent (33%) or
more of the then outstanding shares of common stock of the Company or voting
securities representing thirty-three percent (33%) or more of the combined
voting power of the Company’s then outstanding voting securities ordinarily
entitled to vote in the election of directors unless the Incumbent Board
(defined below), before such acquisition or within thirty (30) days thereafter,
deems such acquisition not to be a Change of Control; or (2) individuals who, as
of the date of this Agreement, constitute the Board (as of such date, “Incumbent
Board”) ceasing for any reason to constitute at least a majority of such Board;
provided, however, that any person becoming a director subsequent to the date of
this Agreement whose election, or nomination for election by the shareholders of
the Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest which was
(or, if threatened, would have been) subject to Exchange Act Rule 14a-12(c); or
(3) the consummation of any merger, consolidation or share exchange of the
Company with any other corporation, other than a merger, consolidation or share
exchange which results in more than sixty percent (60%) of the outstanding
shares of the common stock, and voting securities representing more than sixty
percent (60%) of the combined voting power of then outstanding voting securities
entitled to vote generally in the election of directors, of the surviving,
consolidated or resulting corporation being then beneficially owned, directly or
indirectly, by the persons who were the Company’s shareholders immediately prior
to such transaction in substantially the same proportions as their

 

7



--------------------------------------------------------------------------------

ownership, immediately prior to such transaction, of the Company’s then
outstanding Common Stock or then outstanding voting securities, as the case may
be; or (4) the consummation of any liquidation or dissolution of the Company or
a sale or other disposition of all or substantially all of the assets of the
Company.

 

Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or, if there is no such successor,
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.

 

iv. Definition – Health Insurance Continuation. For purposes of Section
4.2(d)(i), above, the term “Health Insurance Continuation” means that, if
Employee, following termination from employment under Section 4.2(d)(i), above,
timely elects to participate in the Company’s group health insurance plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will pay the normal monthly employer’s cost of
coverage under the Company’s group health insurance plans toward such COBRA
coverage until the earlier of (i) the end of the term of this Agreement or (ii)
the end of the 18-month period for which Employee is eligible for COBRA. If the
end of the term of this Agreement is later than the end of the 18-month period
for which Employee is eligible for COBRA, the Company will, until the end of the
term of this Agreement in which such termination occurred, pay the normal
monthly employer’s cost of coverage under the Company’s group health insurance
plans to, at its sole discretion, allow Employee to continue to participate in
such plans (if allowed by law and the Company’s policies, plans and programs) or
allow Employee to purchase reasonably comparable individual health insurance
coverage through the end of the term of this Agreement. Employee acknowledges
and agrees that Employee is responsible for paying the balance of any costs not
paid for by the Company under this Section 4.2(d)(iv) which are associated with
Employee’s participation in the Company’s health insurance plans or individual
health insurance and that Employee’s failure to pay such costs may result in the
termination of Employee’s participation in such plans or insurance. Employee
acknowledges and agrees that the Company may deduct from any Severance Payment
Employee receives pursuant to Section 4.2(d)(i), above, amounts that Employee is
responsible to pay for Health Insurance Continuation under this Section
4.2(d)(iv). The Health Insurance Continuation provided under this 4.2(d)(iv)
will cease on the date on which Employee becomes eligible for health insurance
coverage under another employer’s group health insurance plan, and, within five
(5) calendar days of Employee becoming eligible for health insurance coverage
under another employer’s group health insurance plan, Employee agrees to inform
the Company of such fact in writing.

 

4.3 Return of Records. Upon termination of employment, for whatever reason, or
upon request by the Company at any time, Employee shall immediately return to
the Company

 

8



--------------------------------------------------------------------------------

all documents, records, and materials belonging and/or relating to the Company,
and all copies of all such materials. Upon termination of employment, for
whatever reason, or upon request by the Company at any time, Employee further
agrees to destroy such records maintained by Employee on Employee’s own computer
equipment.

 

ARTICLE V

CONFIDENTIALITY

 

5.1 Acknowledgments. Employee acknowledges and agrees that, as an integral part
of its business, the Company has expended a great deal of time, money and effort
to develop and maintain confidential, proprietary and trade secret information
to compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace. Employee further acknowledges and agrees that in Employee’s
position with the Company, the Company provides Employee with access to its
confidential, proprietary and trade secret information, strategies and other
confidential business information that would be of considerable value to
competitive businesses. As a result, Employee acknowledges and agrees that the
restrictions contained in this Article V are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information.

 

5.2. Confidentiality Obligations. During the term of Employee’s employment under
this Agreement, Employee will not directly or indirectly use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company. After the termination, for whatever reason,
of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Trade Secrets unless such information ceases to
be deemed a Trade Secret by means of one of the exceptions set forth in Section
5.3(c), below. For a period of two (2) years following termination, for whatever
reason, of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Confidential Information, unless such information
ceases to be deemed Confidential Information by means of one of the exceptions
set forth in Section 5.3(c), below.

 

5.3 Definitions.

 

(a) Trade Secret. The term “Trade Secret” shall have that meaning set forth
under applicable law. This term is deemed by the Company to specifically include
all Company-created computer source code and any confidential information
received from a third party with whom the Company has a binding agreement
restricting disclosure of such confidential information.

 

(b) Confidential Information. The term “Confidential Information” shall mean all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally, including, but not limited to, new products, customer lists, pricing
policies and strategies, employment records and policies, operational methods,
marketing plans and strategies, advertising plans and strategies, product
development techniques and plans, business acquisition and divestiture plans,
resources, sources of supply, suppliers and supplier contractual

 

9



--------------------------------------------------------------------------------

relationships and terms, technical processes, designs, inventions, research
programs and results, source code, short-term and long-range planning,
projections, information systems, sales objectives and performance, profits and
profit margins, and seasonal plans, goals and objectives.

 

(c) Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article V shall not apply to, any information which: (i) can be
demonstrated by Employee to have been known by Employee prior to Employee’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Employee; (iii) is obtained by Employee in good
faith from a third party who discloses such information to Employee on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Employee outside the scope of Employee’s employment without use of
Confidential Information or Trade Secrets.

 

ARTICLE VI

RESTRICTED SERVICES OBLIGATION

 

6.1 Acknowledgments. Employee acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Employee to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers and vendors) and to maintain business information for the Company’s
exclusive ownership and use. As a result, Employee acknowledges and agrees that
the restrictions contained in this Article VI are reasonable, appropriate and
necessary for the protection of the Company’s goodwill, customer, supplier and
vendor relationships and confidential information and trade secrets. Employee
further acknowledges and agrees that the restrictions contained in this Article
VI will not pose an undue hardship on Employee or Employee’s ability to find
gainful employment.

 

6.2 Restricted Services Obligation. For the                          period
following termination, for whatever reason, of Employee’s employment with the
Company, Employee will not, directly or indirectly, provide Restricted Services
(defined below) for or on behalf of any Competitive Business (defined below).
During such                          period, Employee also will not, directly or
indirectly, provide any Competitive Business with any advice or counsel in the
nature of the Restricted Services.

 

6.3 Definitions. For purposes of this Article VI, the following are defined
terms:

 

(a) Restricted Services. “Restricted Services” shall mean services of any kind
or character comparable to those Employee provided to the Company during the
eighteen (18) month period immediately preceding Employee’s last date of
employment with the Company.

 

(b) Competitive Business. “Competitive Business” shall mean
                        .

 

10



--------------------------------------------------------------------------------

(c) Goods. “Goods” means merchandise categories that comprise at least ten
percent (10%) of the Company’s annual revenues during the twelve (12) months
prior to Employee’s last date of employment with the Company.

 

ARTICLE VII

BUSINESS IDEAS; NON-DISPARAGEMENT

 

7.1 Assignment of Business Ideas. Employee shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Employee currently holds an interest.
The Company will own, and Employee hereby assigns to the Company, all rights in
all Business Ideas. All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law. Any works that are not found to be “works for
hire” are hereby assigned to the Company. While employed by the Company and for
one (1) year thereafter, Employee will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world. After Employee’s employment with the Company terminates,
for whatever reason, Employee will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.

 

7.2 Business Ideas. The term “Business Ideas” as used in this Agreement means
all ideas, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Employee originates, discovers
or develops, either alone or jointly with others while Employee is employed by
the Company and for one (1) year thereafter and which are (a) related to any
business known by Employee to be engaged in or contemplated by the Company, (b)
originated, discovered or developed during Employee’s working hours, or (c)
originated, discovered or developed in whole or in part using materials, labor,
facilities, Confidential Information, Trade Secrets, or equipment furnished by
the Company.

 

7.3 Non-Disparagement. Employee agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
Nothing contained in this Section 7.3 shall preclude Employee from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.

 

ARTICLE VIII

EMPLOYEE NON-SOLICITATION

 

During the term of Employee’s employment with the Company and for
                         thereafter, Employee shall not directly or indirectly
encourage any Company employee to terminate his/her employment with the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

 

9.1 Notices. Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant to
this Section 9.1):

 

(a) If to the Company:

 

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, WI 53051

Attn: Richard Schepp, General Counsel

 

(b) If to Employee:

_____________________________

_____________________________

_____________________________

 

Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

 

9.2 Employee Disclosures and Acknowledgments.

 

(a) Prior Obligations. Following is a list of prior obligations (written and
oral), such as confidentiality agreements or covenants restricting future
employment or consulting, that Employee has entered into which may restrict
Employee’s ability to perform Employee’s duties as an Employee for the Company:
                                      
______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________.

 

(b) Confidential Information of Others. Employee certifies that Employee has
not, and will not, disclose or use during Employee’s time as an employee of the
Company, any confidential information which Employee acquired as a result of any
previous employment or under a contractual obligation of confidentiality or
secrecy before Employee became an employee of the Company.

 

(c) Scope of Restrictions. By entering into this Agreement, Employee
acknowledges the nature of the Company’s business and the nature and scope of
the restrictions set forth in Articles V, VI and VIII, above, including
specifically Wisconsin’s Uniform Trade Secrets Act, presently § 134.90, Wis.
Stats. Employee acknowledges and represents that the scope of such restrictions
are appropriate, necessary and reasonable for the protection of the

 

12



--------------------------------------------------------------------------------

Company’s business, goodwill, and property rights. Employee further acknowledges
that the restrictions imposed will not prevent Employee from earning a living in
the event of, and after, termination, for whatever reason, of Employee’s
employment with the Company. Nothing herein shall be deemed to prevent Employee,
after termination of Employee’s employment with the Company, from using general
skills and knowledge gained while employed by the Company.

 

(d) Prospective Employers. Employee agrees, during the term of any restriction
contained in Articles V, VI and VIII, above, to disclose such provisions to any
future or prospective employer. Employee further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any such employer.

 

9.3 Effect of Termination. Notwithstanding any termination of this Agreement,
the Employee, in consideration of his employment hereunder, shall remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Employee’s employment.

 

9.4 Confidentiality of Agreement. Employee agrees that, with the exception of
disclosures pursuant to Section 9.2(d), above, Employee will not disclose,
directly or indirectly, the terms of this Agreement to any third party;
provided, however, that following Employee’s obtaining a promise of
confidentiality for the benefit of the Company from Employee’s tax preparer,
accountant, attorney and spouse, Employee may disclose the terms of this
Agreement to such of these individuals who have made such a promise of
confidentiality. This provision shall not prevent Employee from disclosing such
matters in testifying in any hearing, trial or other legal proceeding where
Employee is required to do so.

 

9.5 Cooperation. Employee agrees to take all reasonable steps during and after
Employee’s employment with the Company to make himself/herself available to and
to cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved. Following
Employee’s employment with the Company, the Company agrees to pay reasonable
compensation to Employee and to pay all reasonable expenses incurred by Employee
in connection with Employee’s obligations under this Section 9.5.

 

9.6 Effect of Breach. In the event that Employee breaches any provision of this
Agreement, Employee agrees that the Company may suspend all additional payments
to Employee under this Agreement (including any Severance Payment), recover from
Employee any damages suffered as a result of such breach and recover from
Employee any reasonable attorneys’ fees or costs it incurs as a result of such
breach. In addition, Employee agrees that the Company may seek injunctive or
other equitable relief, without the necessity of posting bond, as a result of a
breach by Employee of any provision of this Agreement.

 

9.7 Entire Agreement. This Agreement contains the entire understanding and the
full and complete agreement of the Parties and supersedes and replaces any prior
understandings and agreements among the Parties, with respect to the subject
matter hereof.

 

13



--------------------------------------------------------------------------------

9.8 Headings. The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

9.9 Consideration. Execution of this Agreement is a condition of Employee’s
employment with the Company and Employee’s employment by the Company, and the
benefits provided to Employee under this Agreement, constitute the consideration
for Employee’s undertakings hereunder.

 

9.10 Amendment. This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.

 

9.11 Assignability. This Agreement and the rights and duties set forth herein
may not be assigned by Employee, but may be assigned by the Company, in whole or
in part. This Agreement shall be binding on and inure to the benefit of each
party and such party’s respective heirs, legal representatives, successors and
assigns.

 

9.12 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the Parties
expressed therein.

 

9.13 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

9.14 Governing Law; Construction. This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to any rules of
construction concerning the draftsman hereof.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

 

KOHL’S DEPARTMENT STORES, INC.:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

                                                                              ,
                                                          [Title]

EMPLOYEE:    

 

--------------------------------------------------------------------------------

«Name»

       

«Title»

       

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

BASE COMPENSATION

 

16



--------------------------------------------------------------------------------

EXHIBIT B

 

RESTRICTED STOCK AGREEMENT

 

17